DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

        Claim Amendments
2.	The claim amendment filed August 15, 2019 has been entered. Claims 1, 4, 6, 26, 28, 50, 52, 70, 80 and 81 have been currently amended.  Claims 5, 7-25, 87, 29-39, 40-49, 53-67, 71-77, 79 and 82-96 have been cancelled. Claim 97 has been newly added.  Claims 1-4, 6, 26, 28, 50-52, 68-70, 78, 80-81 and 97 are under consideration in this Office Action. 

Election/Restrictions
3.	 Restriction is required under 35 U.S.C. 121 and 372.
This application contains the following inventions or groups of inventions which
are not so linked as to form a single general inventive concept under PCT Rule 13.1.
In accordance with 37 CFR 1.499, applicant is required, in reply to this action, to
elect a single invention to which the claims must be restricted.
	A) Claims 1-4, 6, 26 and 28 are drawn to a method for manipulating a selected population of immune cells in a subject, the method comprising administering to the subject at least one bacterial strain selected from the group consisting of; Clostridium sordellii, Acinetobacter baumannii, Acinetobacter Iwojfii, Bifidobacterium breve, Bacteroides dorei, Collinsella aerofaciens, Clostridium ramosum, Lachnospiraceae, 
	B) Claims 50-52 are drawn to a method of promoting expansion in a population of CD8-, CD4-, TCRy+ T cells in a tissue of the gastrointestinal tract of a mammal, the method comprising administering a composition comprising a Fusobacterium varium bacterium to the gastrointestinal tract (Gl) tract of the mammal.
	C) Claims 68-70 and 97 drawn to a method of sustained, localized delivery of a bioactive molecule to the oral cavity of a mammal, the method comprising administering a composition comprising a Porphyromonas gingivalis, Prevotella intermedia or Prevotella melaninogenica bacterium to the mammal.
	D) Claims 78 and 80-81 are drawn to a method of sustained, localized delivery of a bioactive molecule to the stomach of a mammal, the method comprising administering a composition comprising a Lactobacillus johnsonii bacterium to the mammal.


4. 	The groups of inventions listed above do not relate to a single general inventive concept under PCT Rule 13.1 because, under PCT Rule 13.2, they lack the same or corresponding special technical features. The claims are not novel over 
Honda et al. ( US Pat Pub 20150143557 published Sept. 2015; priority to June 2010).
Clostridium clusters IV and/or XIVa and induce proliferation or accumulation of regulatory T cells.

The main invention in this application lacks novelty and/or an inventive step, therefore the other claims are not so linked by a special technical feature within the meaning of PCT Rule 13.2 so as to form a single inventive concept. Inasmuch as, the 


REQUIREMENT FOR UNITY OF INVENTION
5. 	As provided in 37 CFR 1.475(a), a national stage application shall relate to one invention only or to a group of inventions so linked as to form a single general inventive concept (“requirement of unity of invention”). Where a group of inventions is claimed in a national stage application, the requirement of unity of invention shall be fulfilled only when there is a technical relationship among those inventions involving one or more of the same or corresponding special technical features. The expression “special technical features” shall mean those technical features that define a contribution which each of the claimed inventions, considered as a whole, makes over the prior art.
The determination whether a group of inventions is so linked as to form a single general inventive concept shall be made without regard to whether the inventions are claimed in separate claims or as alternatives within a single claim. See 37 CFR 1.475(e).
6.	Applicant is advised that the reply to this requirement to be complete must include (i) an election of a group to be examined even though the requirement may be traversed (37 CFR 1.143). An argument that a claim is allowable or that all claims are generic is considered nonresponsive unless accompanied by an election.

Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species, which depend from or otherwise require all the limitations of an allowable generic claim as provided by 37 CFR 1.141.

WHEN CLAIMS ARE DIRECTED TO MULTIPLE CATEGORIES OF

INVENTIONS

7. 	As provided in 37 CFR 1.475(b), a national stage application containing claims to different categories of invention will be considered to have unity of invention if the claims are drawn only to one of the following combinations of categories:

(1)    A product and a process specially adapted for the manufacture of said product; or
(2)    A product and process of use of said product; or
(3)    A product, a process specially adapted for the manufacture of the said product, and a use of the said product; or

(5)    A product, a process specially adapted for the manufacture of the said product, and an apparatus or means specifically designed for carrying out the said process.
Otherwise, unity of invention might not be present. See 37 CFR 1.475I.

8. 	Applicant is advised that the reply to this requirement to be complete must include (i) an election of a species or invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention.
The election of an invention or species may be made with or without traverse. To preserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable on the elected invention or species.
Should applicant traverse on the ground that the inventions have unity of invention (37 CFR 1.475(a)), applicant must provide reasons in support thereof. Applicant may submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is 
Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species, which depend from or otherwise require all the limitations of an allowable generic claim as provided by 37 CFR 1.141.

9.	Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be amended in compliance with 37 CFR 1.48(b) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. Any amendment of inventorship must be accompanied by a request under 37 CFR 1.48(b) and by the fee required under 37 CFR 1.17(i).
10.	Further, there is prohibition against double patenting rejections of 35 U.S.C. 121 does not apply where the restriction requirement is withdrawn by the examiner before the patent issues. See MPEP § 804.01.

Conclusion
11.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to JA-NA A HINES whose telephone number is (571)272-0859.  The examiner can normally be reached Monday thru Thursday.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).



/JANA A HINES/Primary Examiner, Art Unit 1645